UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2189


GERTRUDE CORETTA FENNELL HAMILTON,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA, D.O.J.; CHARLESTON S.C. DISTRICT
COURT; STATE OF SOUTH CAROLINA,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:20-cv-01666-RMG)


Submitted: March 25, 2021                                         Decided: May 25, 2021


Before KING, KEENAN, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gertrude Coretta Fennell Hamilton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gertrude Coretta Fennell Hamilton appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Hamilton’s complaint with

prejudice. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court.     Hamilton v. United States, No.

2:20-cv-01666-RMG (D.S.C. Oct. 7, 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2